Citation Nr: 1313717	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  05-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with fracture of the L5 vertebra.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from June 1979 to June 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina Regional Office (RO).  The Veteran has since moved to South Carolina, and the Columbia RO has assumed jurisdiction over the claim.  

The Veteran and his now wife presented testimony at a video-conference hearing chaired by the undersigned Veterans Law Judge (VLJ) in November 2010.  

This claim was previously before the Board in February 2011 and August 2012.  The Board has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board determines that further development remains necessary.

The Veteran's hypertension and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability is predominantly not productive of any incapacitating episodes during the past 12 months; severe limitation of motion, even considering any additional limitation of motion from pain and repetitive motion; limitation of thoracolumbar forward flexion to 30 degrees or less, even considering any additional limitation of motion from pain and repetitive motion; ankylosis; severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or with abnormal mobility on forced motion.

2.  Prior to November 30, 2010, the Veteran's low back disability was not productive of neurologic impairment of the left lower extremity that results in disability analogous to at least mild incomplete paralysis of the sciatic nerve.  

2.  From November 30, 2010, the Veteran's low back disability has not been productive of neurologic impairment of the left lower extremity that results in disability analogous to at least moderate incomplete paralysis of the sciatic nerve.

3.  The Veteran's low back disability has not been productive of neurologic impairment of the right lower extremity that results in disability analogous to at least mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Throughout the course of this appeal, the criteria for a disability rating in excess of 20 percent rating for degenerative disc disease of the lumbar spine with fracture of the L5 vertebra have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5289, 5292, 5293, 5295 (2001); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5235-5243 (2012).

2.  Prior to November 30, 2010, the criteria for a compensable disability rating for left lower extremity radiculopathy were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2012).

3.  From November 30, 2010, the criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2012).

4.  Throughout the course of this appeal, the criteria for a compensable disability rating for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time. 

The Veteran filed this claim on September 3, 2003.  In January 2004, prior to the rating decision under appeal, VA sent the Veteran a letter informing him of the evidence necessary to establish his increased rating claim.  He was notified of what was necessary to establish his claim, what evidence he was expected to provide, and what VA would obtain on his behalf.  In October 2007, an additional letter was mailed to the Veteran, which addressed the type of evidence necessary to establish an effective date and a disability rating.  While some of the notification came after the rating decision under appeal, the issue was readjudicated by way of the February 2013 Supplemental Statement of the Case (SSOC) with the Veteran being given an opportunity to respond thereafter.  Thus, the delay in some elements of notice was not prejudicial to the Veteran, and the letters satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2012); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in substantiating his claim under 38 C.F.R. § 3.159(c), (d) (2012).  Here, the Veteran's statements, his VA outpatient treatment records and his private treatment records have been associated with the claims folder.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claim.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected lumbar spine disability for compensation purposes addressing the claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran has not reported that lumbar spine disability has worsened since the most recent VA examination in September 2012.  As such, a remand is not required solely due to the passage of time since the September 2012 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his lumbar spine claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the lumbar spine claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In obtaining the Veteran's VA treatment records dated from March 2012, and having the Veteran undergo an additional VA compensation examination in September 2012, there was compliance with the August 2012 remand directive inasmuch as there is now sufficient information and evidence to adjudicate the issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the United States Court of Appeals for Veterans Claims (Court) or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively permissible to have "substantial" compliance with a remand directive, even if not "exact" or "total" compliance).  The RO later issued an SSOC in February 2013.  Thus, the Board finds that the RO complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Criteria & Analysis

The Veteran seeks an evaluation in excess of 20 percent for his lumbar spine disability.  The Veteran was originally service connected for the lumbar spine disability by way of a July 1985 rating decision.  A September 1995 rating decision assigned a 20 percent disability rating for the lumbar spine disability effective August 26, 1994.  An April 1997 rating decision continued the 20 percent disability rating.  Within one year of the April 1997 determination, the Veteran did not express disagreement with the rating action, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the April 1997 rating action became final.  The Veteran filed this claim for an increase on September 3, 2003.  The Veteran's lumbar spine disability is currently rated under DC 5237.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration of the appropriateness of "staged rating" also is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as follows:

Under Diagnostic Code 5286, ankylosis of the spine in a favorable angle was to be rated 60 percent disabling.  Ankylosis of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type), was rated 100 percent disabling.  

Under Diagnostic Code 5289, a 40 percent rating was assigned for favorable ankylosis of the lumbar spine, and a 50 percent rating was assigned for unfavorable ankylosis of the lumbar spine. 

Under Diagnostic Code 5292, limitation of motion of the lumbar spine was assigned a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion.

Diagnostic Code 5293 provided that intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Diagnostic Code 5293 provided a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a. 

Notes following Diagnostic Code 5293 provided guidance in rating intervertebral disc syndrome.  Note (1) provided that, for purposes of ratings under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) provided that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3) provided that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5295, if there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation is in order.  Finally, a maximum schedular rating of 40 percent is awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as follows:

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 20 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Diagnostic Code 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

North Carolina Department of Correction Sick Call Appointment Request dated in March 2005 reflects that the Veteran was experiencing back stiffness and slight swelling.  He was unable to stand for 20 minutes, push, pull, or twist without pain.  In December 2005, the Veteran was assessed with neuropathy, left greater than right.  In August 2006, the Veteran had full range of motion and gait was within normal limits.  In September 2006, the Veteran complained of numbness in both legs aggravated by a slip and fall accident.  

VA outpatient treatment records dated in May 2009 reflect that the Veteran had lumbar spine pain with radiculopathy.  The Veteran was also assessed with ankylosis of L4 and L5, degenerative disc disease L5 through S1, facet hypertrophy L5-S1.  Additionally, the right iliac wing was sclerotic with scattered lucencies, and there was laminectomy at L5. 

The Veteran underwent a VA examination in July 2009.  He reported pain all day every day, which was midline.  He denied radiation, numbness and weakness.  He denied bowel and bladder incontinence.  He reported that a brace provided relief.  He denied physician-directed bed rest.  He stated that activities of daily living were restricted and he was unable to lift more than 25 pounds, stand more than 30 minutes, walk more than 200 yards, sit more than 2 hours, mop, sweep, or climb ladders that are greater than 8 feet.  He reported that he was not working.  He stated that the back flared every day, during which he had to avoid weight bearing and all activities for 5 to 7 minutes.  

Upon physical examination, the thoracolumbar sacral spine had a 5 by 0.5 centimeter well-healed surgical scar, which was flat, fixed, normal in color, and nontender, mobile, and without functional impact.  The spine had normal curvature.  There was no tenderness or spasm.  Right and left lateral bending was zero to 30, extension was zero to 20, flexion was zero to 60, all with no pain.  Right and left lateral rotation were zero to 45 degrees, both with pain, no diminution with repetitive testing.  There was no DeLuca criteria for any of the above.  The Veteran had negative straight leg raising bilaterally, 5 out of 5 motor strength, 2+ deep tendon reflex, normal sensation to the lower extremities, and no atrophy in the lower extremities.  The examiner diagnosed a lumbar laminectomy with degenerative disc disease and facet arthropathy.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  

At the November 2010 Board hearing, the Veteran reported difficulty bending forward to tie his shoes without being in a lot of pain.  

VA outpatient treatment records dated in January 2011 reflect that the Veteran had aching, numbness and tingling in the lower back, knees and ankles.  

The Veteran underwent another VA examination in March 2011.  He reported wearing a back brace all the time.  He denied incontinence.  He reported that pain radiated down his left leg all the way to his 4th and 5th toes.  He stated that pain radiated depending on the activity, and the radiating pain felt like "throbbing and stabbing."  He denied impairment of balance or gait secondary to radiculopathy.  He stated that the pain was constant and daily.  He reported flares of the pain upon bending, stooping, and twisting such as cleaning tubs, vacuuming, sweeping and mopping.  He stated that he got flares at work when he was bending over to do price changes on the lower 2 shelving units.  He reported that flares lasted 5 to 7 minutes long.  He rated the pain as 5 out of 10 on an average day and described the pain as achy and throbbing.  He stated that he would attempt to sit or lay down and rest during flares.  He reported that he was unable to walk more than 0.5 blocks, run, or stand more than 30 minutes.  He stated that he was unable to sit for more than 1.5 hours, lift more than 25 pounds, and he had difficulty bending, stooping, twisting, and squatting.  He reported missing 2 days of work over the previous year due to his back.  He stated that there was radiculopathy from his back down to his left 4th and 5th toes.  

Upon physical examination, the Veteran had decreased sensation to light touch to his lateral left lower extremity down to the toes, reflexes were 2+ at knees and ankles, and there was no calf tenderness to palpation or atrophy.  There was normal curvature and posture of the back.  There were no spasms palpated and no tenderness to palpation of paraspinal process.  There were negative straight leg extensions bilaterally.  Strength was 5 out of 5, tone was good, and no muscular atrophy was noted.  The Veteran was able to forward flex zero to 50 times three, with pain from zero to 50 times three.  There was no decrease with repetitive movement.  The Veteran was able to extend zero to 5 times three, with pain from zero to 5 times three.  There was no decrease with repetitive movement.  The Veteran was able to lateral flex to the left and right zero to 10 times three, with pain from zero to 10 times three, no decrease with repetitive movement.  The Veteran was able to lateral rotate to the left and right zero to 20 times three, with pain from zero to 20 times three, no decrease with repetitive movement.  The examiner diagnosed lumbar laminectomy with degenerative disc disease and facet arthropathy, as well as left lower extremity radiculopathy.  The examiner noted that there was no incoordination present.  The nature of the left sided radiculopathy was intermittent stemming from the lower back; the severity was mild, as the Veteran reported it was intermittent and not constant with or without impairments in balance or gait.  The examiner noted that the Veteran was working part-time as a sales associate and had difficulty bending over to do price changes at work.  He was also unable to stand prolonged periods of time.  Therefore, the examiner noted that it would be difficult for the Veteran to continue this employment long term, and it would be difficult for him to obtain and maintain gainful employment in any job requiring standing more than 30 minutes, bending, and lifting greater than 25 pounds.  However, the examiner stated that the Veteran should be able to obtain and maintain employment in a sedentary job including deskwork.  

The Veteran underwent another VA examination in September 2012.  He reported tingling down his left leg.  He stated that he could stand for one hour and 45 minutes.  He reported that he was able to lift 25 pounds.  He stated that he could walk for one half block before he had to stop and rest.  He reported a constant dull pain in his back.  He reported flare-ups with certain movements or standing.  He stated that the dull pain was at a "5" and flared to an "8."  He reported that he awakened stiff and it took him some time to get moving.  He stated that flare-ups impacted the function of the lumbar spine.  

Upon physical examination, flexion was to 70 degrees, with objective evidence of painful motion beginning at 50 degrees.  Extension was to 10 degrees, with objective evidence of painful motion beginning at 10 degrees.  Right lateral flexion was to 25 degrees, with objective evidence of painful motion beginning at 20 degrees.  Left lateral flexion was to 25 degrees, with objective evidence of painful motion at 20 degrees.  Right lateral rotation was to 30 degrees or greater with no objective evidence of painful motion.  Left lateral rotation was to 25 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 70 degrees, extension was to 10 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 25 degrees, right lateral rotation was to 30 degrees or greater, and left lateral rotation was to 30 degrees or greater.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The functional loss and/or functional impairment of the thoracolumbar spine was less movement than normal and pain on movement.  The Veteran had paraspinal muscle tenderness bilaterally of lumbar paraspinal muscles.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  

Left and right knee reflexes were 2+, and left and right ankle reflexes were 1+.  The Veteran had normal sensation to light touch of the left and right upper anterior thigh, thigh/knee, right lower leg/ankle, and right foot/toes.  The Veteran had decreased sensation to light touch of the left lower leg/ankle and foot/toes.  Right and left straight leg raising test was negative.  The Veteran had no right lower extremity constant radicular pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  The Veteran had mild constant left lower extremity radicular pain, paresthesias and/or dysesthesias, and numbness.  The Veteran had no other signs or symptoms of radiculopathy.  There was left sciatic nerve involvement.  The right side was not affected by radiculopathy and the left side had mild radiculopathy.  The Veteran had no other neurologic abnormalities or findings related to the thoracolumbar spine condition, such as bowel or bladder problems.  

The Veteran had intervertebral disc syndrome of the thoracolumbar spine.  The Veteran did not have any incapacitating episodes over the previous twelve months due to intervertebral disc syndrome.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  

The Veteran had an 8 centimeter well healed scar that was nontender and linear.  The scar was not painful or unstable, and did not total an area greater than 39 square centimeters.  Arthritis was not documented.  The Veteran had a history of vertebral fracture per the service treatment records, but this was not seen on imaging.  The examiner diagnosed status post laminotomy L5/S1 with disc space narrowing at that level.  There was osseous fusion anteriorly at L4/5.  Frontal, lateral and coned down view of the lumbar spine demonstrated 5 non-rib bearing vertebral bodies with partial lumbarization of the S1 segment.  There was osseous fusion of L4/L5 anteriorly.  There was disc space narrowing at L5/S1 with laminotomy.  The Veteran's thoracolumbar spine condition impacted his ability to work.  The Veteran worked as a cashier for 6 hours per day and was able to sit intermittently.  He could stand for one hour and 45 minutes.  He could walk for one half block before he had to stop and rest.  He stated that he could sit for 90 minutes before he had to get up and walk.  The Veteran had decreased sensation of the third, fourth and fifth toes on the left foot.  He had decreased sensation of the left lower extremity.  Straight-leg raising was negative.  The Veteran did not have radiculopathy symptoms until 1996 after the Veteran had an injury at Lowes and an injury at home.  He had surgery after these two injuries and had improvement of symptoms.  

On review of the evidence available and discussed above, the evidence on file does not show symptoms warranting a rating in excess of 20 percent under either the old or revised rating criteria.  Specifically, the evidence as discussed above does not show that the condition is productive of severe limitation of motion of the lumbar spine; or more than moderate recurring attacks of intervertebral disc syndrome, or lumbosacral strain with severe symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).  For example, in August 2006, the Veteran had full range of motion.  Moreover, in September 2012, the Veteran denied any incapacitating episodes over the previous twelve months due to intervertebral disc syndrome.  Additionally, the Board notes that the Veteran has had difficulty bending.  However, the evidence does not reflect findings of severe lumbosacral strain, listing of the whole spine to opposite side, positive Goldthwaite's sign, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space.  

The predominant evidence does not reflect forward flexion of the thoracolumbar spine limited to 30 degrees or less, even after consideration of pain, weakness and other symptoms described in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).  In March 2011, flexion was to 50 degrees, with pain from zero to 50 degrees.  However, in July 2009, flexion was to 60 degrees with no pain.  Further, in September 2012, flexion was to 70 degrees, with objective evidence of painful motion beginning at 50 degrees.  In light of the above, and because the predominant findings do not reflect forward flexion of the thoracolumbar spine limited to 30 degrees or less, a singular instance of flexion to 50 degrees, with pain from zero to 50 degrees, is insufficient to warrant an evaluation in excess of 20 percent.  

The predominant evidence does not show that there was ankylosis of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5289 (2001), 5237 (2012).  The Board notes that the Veteran was assessed with ankylosis of L4 and L5 in May 2009.  However, this finding is not indicative of the Veteran's low back disability picture.  Less than three months later at the July 2009 VA examination, right and left lateral bending was zero to 30, extension was zero to 20, flexion was zero to 60, all with no pain.  Right and left lateral rotation were zero to 45 degrees, both with pain, no diminution with repetitive testing.  Moreover, in September 2012, flexion was to 70 degrees, with pain beginning at 50 degrees; extension was to 10 degrees, with pain beginning at 10 degrees; right and left lateral flexion were to 25 degrees, with pain beginning at 20 degrees; right lateral rotation was to 30 degrees or greater and left lateral rotation was to 25 degrees or greater, each with no objective evidence of painful motion.  In light of the foregoing, and because the predominant findings do not reflect ankylosis, a singular instance of ankylosis is insufficient to warrant an evaluation in excess of 20 percent.  

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. at 205-06.  To receive disability compensation, however, for painful motion, that pain must result in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.  

In September 2012, the functional loss and/or functional impairment of the thoracolumbar spine was less movement than normal and pain on movement.  The Board finds that functional loss due to pain affecting some aspect of the normal working movements of the body, has been considered and does not provide a basis for higher ratings.  Moreover, the Board finds that functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination has been considered and 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  Here, given the Veteran's activities of daily living, including his ability to lift 25 pounds, and his overall range of motion, the Boards finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent based on limitation of motion.

Moreover, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  For example, in September 2012, the Veteran denied any incapacitating episodes over the previous twelve months due to intervertebral disc syndrome.

It has been determined in this case that there is no evidence of incapacitating episodes as defined under Diagnostic Code 5293 or the General Rating Formula for Diseases and Injuries of the Spine (in effect from September 23, 2002 to September 26, 2003, and from September 26, 2003 through the present, respectively).  Therefore, it is necessary to determine whether the Veteran may be entitled to a higher rating if chronic orthopedic and neurological manifestations are evaluated separately and combined with all other disabilities.  In a March 2012 rating decision, a 10 percent disability rating for left lower extremity radiculopathy was granted effective November 30, 2010 under DC 8520.  

Turning first to the orthopedic manifestations, the Board notes that the ranges of motion have been outlined above.  As noted above, the ranges of motion do not warrant a rating in excess of a 20 percent evaluation under the general rating formula.  For the reasons noted below, a compensable disability rating for the right lower extremity is not warranted.  Moreover, a compensable disability rating prior to November 30, 2010 and a disability rating in excess of 10 percent from that date for the left lower extremity are not warranted.  Thus, the Veteran is not entitled to a higher rating when chronic orthopedic and neurological manifestations are evaluated separately and combined with all other disabilities.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2012).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

With regard to the period prior to November 30, 2010, the Veteran complained of numbness in September 2006, and was noted to have radiculopathy in May 2009.  However, less than three months later in July 2009, he denied numbness and had normal sensation.  Moreover, in July 2009, the Veteran had 2+ deep tendon reflex.  Deep tendon reflexes were not measured in September 2006 or May 2009.  Thus, the evidence prior to November 30, 2010 does not show symptoms consistent with at least mild incomplete paralysis, and the preponderance of the evidence is against granting disability ratings for neurological manifestations in the right and left lower extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Since November 30, 2010, the Board notes that the Veteran complained of numbness and tingling in the knees and ankles in January 2011.  As noted in September 2012, he had mild left side radiculopathy and no right side radiculopathy.  Thus, the evidence from November 30, 2010 does not show symptoms consistent with at least moderate incomplete paralysis of the left lower extremity or at least mild incomplete paralysis of the right lower extremity.  The preponderance of the evidence is against granting a disability rating greater than 10 percent for neurological manifestations of the left lower extremity, or granting a disability rating for neurological manifestations of the right lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Other Potentially Related Objective Neurologic Abnormalities

None of the competent medical evidence on file has linked any other neurological abnormalities to the Veteran's degenerative disc disease of the lumbar spine with fracture of the L5 vertebra.  Notably, in July 2009 and September 2012, he had no bowel or bladder function problems.  




Scars

Finally, the Board has considered a separate rating for the Veteran's thoracolumbar sacral spine scar.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  The September 2012 VA examiner noted that the scar was not painful or unstable.  Thus, the preponderance of the evidence is against entitlement to a separate rating for unstable or painful scars under DC 7804.  See 38 C.F.R. § 4.118 (2012).  Moreover, the September 2012 VA examiner stated that the scar was 8 centimeters.  Thus, the Veteran's scar is not greater than 929 square centimeters and does not cover more than 5 percent of his body.  See id., DC's 7802, 7805, and 7806 (2012).  As such, the Board finds that a separate disability rating for the Veteran's scar is not warranted.

Based on the evidence and analysis above the Board finds the criteria for a schedular rating higher than 20 percent for the service-connected low back disability are not met.  Further, because the criteria for a rating higher than 20 percent were not met during any distinct period during the course of the appeal, "staged rating" is not warranted.  Hart, 21 Vet. App. 505.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Veteran's disability rating has fully considered his complaints such as pain and limitation of motion.  Moreover, the symptoms associated with the Veteran's low back disability (i.e., limited motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  Furthermore, there is no showing that the low back disability is particularly unique so as to warrant referral for an extraschedular rating.  As such, the Board concludes that the Veteran's schedular rating is entirely adequate.  


ORDER

A disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with fracture of the L5 vertebra is denied.  

A separate evaluation in excess of 10 percent for sciatic neuropathy of the left lower extremity is denied.

REMAND

The Board determines that further development is necessary before it can adjudicate the hypertension and TDIU issues.

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO.

In August 2012, the Board remanded the hypertension claim in part to schedule the Veteran for a VA examination.  The examiner was requested to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is due to or the result of any service-connected disabilities residual (fracture of left os calcis, degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, adjustment disorder with depressed mood, and residuals of a left hand fracture), or have any of these disabilities aggravated his hypertension.  In this regard, the Board notes that because the Veteran filed this claim in August 2003, i.e., prior to the October 2006 amendment to 38 C.F.R. § 3.310, the former version of this regulation govern the adjudication of this claim.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.

The September 2012 VA examination findings with January 2013 addendum reflect that the VA examiner opined that hypertension is not caused by or the result of service.  The examiner stated that the Veteran's hypertension was not due to or the result of any service-connected disabilities.  However, the examination findings did not address whether it is at least as likely as not that the Veteran's hypertension is aggravated by the Veteran's service-connected disabilities, to include the aggregate, or combined impact of the conditions.  

Additionally, with the Board's actions herein, the Veteran may be service-connected for additional disabilities.  Accordingly, the Board will remand the Veteran's claim for a TDIU in order that a new opinion may be offered regarding the Veteran's employment.  

In this regard, the Board observes that Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

Finally, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hypertension symptoms, as well as the impact of service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain relevant VA treatment records from the Charleston VA Medical Center, dating since February 2013.  

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology and/or onset of his claimed hypertension.  The claims file should be made available to and reviewed by the examiner.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  All necessary tests should be conducted.  The examiner should then answer the following questions:

Is the Veteran's current hypertension at least as likely as not caused or aggravated by his service-connected physical and mental disabilities (residual fracture of left os calcis, degenerative disc disease of the lumbar spine, radiculopathy of the left lower extremity, adjustment disorder with depressed mood, and residuals of a left hand fracture), to include the combined impact of these service-connected disability? 

All findings should be set forth in a legible report.

4.  Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, to determine the combined impact of his service-connected disabilities on his ability to work.  

The claims file should be made available to and reviewed by the examiner.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

In responding to this inquiry, the examiner should discuss the Veteran's ability to obtain and retain employment in light of the combined impact of his service-connected physical and mental disabilities and given his education, training and work experience.

5.  Then, after conducting any other development deemed necessary, including a VA psychiatric examination if required to assess the impact of the Veteran's psychiatric disability, readjudicate the appeal.  If the schedular criteria set forth in 38 C.F.R. § 4.16(a) are not satisfied, the RO should consider whether the case warrants referral for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) (2012).  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  After an opportunity to respond has been provided the Veteran, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


